NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 14 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAY DIAZ SANTOS,                                 No.   15-16854

                Plaintiff-Appellant,             D.C. No. 1:14-cv-00019

 v.
                                                 MEMORANDUM*
SUPERIOR COURT OF GUAM; PEOPLE
OF GUAM,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Guam
               Frances Tydingco-Gatewood, Chief Judge, Presiding

                          Submitted February 12, 2018**
                               Honolulu, Hawaii

Before: O’SCANNLAIN, CLIFTON, and IKUTA, Circuit Judges.

      Jay Diaz Santos appeals the district court’s dismissal of his suit for lack of

subject-matter jurisdiction. The facts of this case are known to the parties, and we

do not repeat them here. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court found that Santos was “essentially seeking appellate

review of the Superior Court of Guam’s decision” to deny his motion to suppress

in a criminal case. Therefore, the district court ruled, it was barred from exercising

jurisdiction under the Rooker-Feldman doctrine. See Rooker v. Fid. Tr. Co., 263

U.S. 413, 415–16 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476

(1983). On appeal, Santos argues that even if Rooker-Feldman would bar the

district court from reviewing the Superior Court’s probable cause determination, it

does not bar the district court from issuing an order for the Superior Court to

decide in the first instance whether there was probable cause for a search warrant.

The People of Guam seemingly agree with Santos, suggesting that Rooker-

Feldman only applies to final state court judgments and so would not apply in the

case of Santos’s ongoing criminal prosecution.

      Both are mistaken. “The [Rooker-Feldman] doctrine bars a district court

from exercising jurisdiction not only over an action explicitly styled as a direct

appeal, but also over the ‘de facto equivalent’ of such an appeal.” Cooper v.

Ramos, 704 F.3d 772, 777 (9th Cir. 2012) (quoting Noel v. Hall, 341 F.3d 1148,

1155 (9th Cir. 2003)). “To determine whether an action functions as a de facto

appeal, we pay close attention to the relief sought by the federal-court plaintiff,”

and a suit is a “forbidden de facto appeal under Rooker–Feldman when the plaintiff

in federal district court complains of a legal wrong allegedly committed by the


                                           2
state court, and seeks relief from the judgment of that court.” Id. at 777–78

(internal quotation marks omitted). We have expressly ruled that the doctrine

applies not only to final judgments, but also to “interlocutory state court

decisions.” Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1030 (9th

Cir. 2001).

      Here, Santos is unhappy with the Superior Court’s pre-trial decision that it

would not reevaluate the probable cause determination of the judge who issued the

search warrant. Santos sought and was denied interlocutory review of that decision

by the Supreme Court of Guam. He then turned to the federal district court,

seeking precisely the appellate relief denied him in the Guam courts. There is no

way to construe his suit but as an attempted appeal of the Superior Court’s

decision, and the district court was therefore correct that the Rooker-Feldman

doctrine barred it from exercising jurisdiction.1

      AFFIRMED.




      1
         The Superior Court of Guam and the People of Guam filed a Joint Motion
for Judicial Notice, asking us to take notice of the docket sheet in Santos’s criminal
case to support their argument that the district court should have dismissed the case
under the Younger abstention doctrine. Because we affirm the judgment of the
district court based on Rooker-Feldman, which is unaffected by the procedural
status of the Guam prosecution, the motion is DENIED as moot.

                                          3